ON REHEARING.
The defendants claim that this court erred in not allowing interest upon the money due them from the plaintiff; and, also, in not allowing them the full value of the mineral when raised, less rents.
As to interest, there is nothing said in the opinion, nor was our attention called to it by counsel in the first• presentation of the case; but the defendants are entitled to recover as damages the amount set forth in the opinion, and in addition an amount equivalent to interest thereon, to be computed from the time the damages accrued. This was not, we think, when the plaintiff took possession, but when the mineral, which the defendants had a right to mine, was mined and sold by the plaintiff. If the evidence is insufficient, as it appears to us to be, to show fully the different dates from which computations should be made, further testimony should be taken in relation thereto.
Upon the question as to whether there should be deducted from the value of the mineral, when raised, the reasonable cost of raising it, we see no reason to change the views which we have already expressed. There are, to be sure, cases in which it has been held that a trespasser cannot be allowed compensation for enhancing the value of the property which is the subject of the trespass. In Stewart v. Phelps, 39 Iowa, 18, the defendant had wrongfully levied upon a crop of corn, and caused it to be husked and cribbed, whereby he enhanced its value, and he claimed that he should be allowed for such enhanced value. . Day, J., said, however, in delivering the opinion of the court: “If the levy was not authorized, and amounted to a wrongful conversion, the defendant became a trespasser, and he is not entitled to compensation for husking *434and cribbing, notwithstanding those acts may have increased the value of the property,” citing Baker v. Wheeler de Martin, 8 Wend., 505, and Silsbury et al. v. McCoon et al., 3 Com., 579.
But in the case at bar the mineral raised by the plaintiff was taken from his own ground. Tie is not seeking an allowance for value added by him to the defendants’ property. The defendants are seeking to recover, not the mineral, but damages. Now, the damages which they have sustained arose from the fact of their being deprived of the full benefit of their.lease. They have been prevented from mining mineral which they had a right to mine. ' The question then is, what is the value of the right of which they have been deprived? It is, evidently, the value of the mineral unmined, or what is the same thing, the value of it mined less the reasonable cost of mining it. It was so held in Stockbridge Iron Company v. Stove Iron Works, 102 Mass., 80, and in Mayo v. Tappan, 23 Cab, 306. In Forsyth v. Wells, 41 Penn. St., 291, it was also held that the measure of damages was the value of the ore in the ground, but the rule was qualified by the condition that the defendant is not guilty of a willful wrong or gross neglect. In the case at bar we think that Chamberlain was not guilty of a willful wrong or gross neglect. Whatever rights the defendants acquired in the range, so far as mining in the bottom of the range was concerned, were acquired from the Dubuque Level and Lead Mining Co., from whom the plaintiff derived title. They had only a verbal lease and the evidence in regard to it was conflicting.
After the rehearing was granted upon the defendants’ petition the plaintiff applied for a rehearing. ITe claims that receipt of rent by the plaintiff should not be regarded as a ratification of the leasing, because it does not appear that the plaintiff received the rent “with full knowledge of the portion of the range from which the mineral was raised.”
The ratification, as we hold, took place by reason of the receipt of rent by the company from whom the plaintiff’s title was derived. As to whether the company knew from what portion of the range the mineral was raised does not *435appear, nor do we think it material. The evidence shows that the defendants expended a large amount of money and labor in its mining in various parts of the range, and in reaching and uncovering the very mineral in controversy. In expending the labor and .money, we think that they were justified in doing so upon the assumption, from the time that the company began to receive rent, that Clark was authorized to make the contract under which the rent was paid. ' '
The petition for a rehearing on the part of the plaintiff must be overruled. The opinion will be adhered to, with the modification necessary to correct the oversight in regard to, the allowance of interest as a part of the damages.